DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Hamilton (US Pat. No.: 6,562,192 B1) which teaches a fluid absorbent device comprising a first layer, a second layer having an opening, and a core positioned within the opening (see fig. 6B). Hamilton teaches an embodiment comprising a first indentation (see fig. 6A). Further, Seitz (Pub. No.: US 2015/0272787 A1) teaches a fluid absorbent device wherein the core is replacable and Mayer (US Pat. No.: 5,961,508) teaches a core that is a compacted coil. 
While Seitz and Mayer teach cores that protrude, Seitz and Mayer fail to teach a core positioned in an indentation that protrudes above a top surface of a second layer. There is no suggestion or motivation to arrive at the claimed invention of an article comprising a first layer that has an indentation, a second layer with an opening, and a core wherein at least thirty percent of the core protrudes above the top surface of the second layer. Thus, none of the prior art render obvious the claimed invention. 
Accordingly claim 1 is considered allowable over the prior art and claims 2-4 and 6-9 are considered allowable by virtue of their dependence from independent claim 1. Claim 21 is considered allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Adam Marcetich/Primary Examiner, Art Unit 3781